Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 and 02/02/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The independent claim 1 contains allowable subject matter. As per claim 1, the closest prior art of record, United States Patent Application No. 20190164153 to Agarwal teaches techniques for implementing a privacy-preserving smart contract. The system can keep accounts private while not losing functionality and with only a limited performance overhead. This is achieved by building a confidential and anonymous token on top of a cryptocurrency. Multiple complex applications can also be built using the smart contract system. In addition, United States Patent Application No. 20160358165 to Maxwell teaches generating a blockchain transaction that does not include the transaction amount. In addition, United States Patent Application No. US 20210028939 to Trevethan teaches a method for enabling zero-knowledge proof or verification of a statement (S) in which a prover proves to a verifier that a statement is true while keeping a witness (w) to the statement a secret. The invention also relates to the reciprocal method employed t; n)-threshold BeeKeeper protocol among n servers, and it completely controls a certain number of devices (The record node is the full node who maintains a full copy of blockchain. While server, leader and device are light-clients of blockchain. All parties communicate with each other via transactions of blockchain). Specifically, the devices may send encrypted data to the blockchain, and each of the servers has the ability to perform homomorphic computations on the encrypted data. However, the servers cannot learn anything about the encrypted data as long as more than n–t servers are honest. When the leader wants to obtain a result that can be calculated by the encrypted data, it will send a t correct responses, it can recover the desired result. Then, the leader's smart contract will automatically return some reward to the corresponding servers. An overview of BeeKeeper's working process is described in Fig.1.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, the second computing device corresponding to the receiver is configured to: generate the commitment of the receiver's balance in the blockchain by applying the homomorphic encryption algorithm to the receiver's balance based on a receiver random number.
Claims 2-4 and 6-7 are dependent on claim 1 and contain allowable subject matter for the same reasons stated above. In addition, claim 8 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 9-11 and 13-14 are dependent on claim 8 and contain allowable subject matter for the same reasons stated above. In addition, claim 15 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claims 16-18 and 20 is dependent on claim 15 and contain allowable subject matter for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685